Exhibit 10.2

EXECUTION COPY  

 



[image_007.jpg]

 

July 21, 2014



Joseph Otting
c/o CIT Group Inc.
One CIT Drive
Livingston, NJ 07039

Dear Joseph,

This offer letter (this “Offer Letter”) memorializes our discussions concerning
your role at CIT Group Inc. (“CIT”) following the consummation of the merger
(the “Merger”) contemplated by the Agreement and Plan of Merger among CIT, IMB
Holdco LLC (“OneWest”), Carbon Merger Sub LLC and JCF III HoldCo I L.P., dated
as of the date hereof (the “Merger Agreement”). We believe that your continued
service through and following the consummation of the Merger will greatly
contribute to the successful integration of CIT and OneWest and the future
success of the combined enterprise.

Positions and Reporting. Following the Effective Time (as defined in the Merger
Agreement), you will be appointed as the Chief Executive Officer and President
of the Surviving Bank (as defined in the Merger Agreement), a subsidiary of CIT,
which will be the most senior position of the Surviving Bank (other than the
Chairman of the Surviving Bank) and co-President of CIT, reporting directly to
the Chief Executive Officer of CIT and the Board of Directors of the Surviving
Bank. In such positions, you will have such duties and responsibilities as are
assigned to you by the Chief Executive Officer of CIT and the Board of Directors
of the Surviving Bank from time to time, provided such duties and
responsibilities will not be inconsistent with such positions. While employed,
you will dedicate substantially all of your business time and attention to your
duties and responsibilities with CIT and its affiliates.

Total Target Opportunity. In respect of performance during each of the 2015,
2016 and 2017 fiscal years of CIT, you will have a total target annual
compensation opportunity, currently consisting of annual base salary, target
annual incentive opportunity and target long-term incentive opportunity, equal
to $4,500,000 (the “Total Target Opportunity”). The actual payout of the
incentive components of the Total Target Opportunity will be based on, among
other things, your performance and CIT’s results. The Total Target Opportunity
will be allocated in the manner determined by the Compensation Committee of the
Board of Directors of CIT (the “Committee”) consistent with the allocations
applicable to similarly situated executives of CIT and its affiliates (other
than the Chief Executive Officer of CIT) (the “Peer Executives”), provided that
in no event will your annual base salary (payable bi-weekly) be less than
$750,000. Except as expressly provided herein, eligibility to receive incentive
awards in respect of the Total Target Opportunity, as well as the terms and
conditions under which they may be granted, may change from time to time at the
sole discretion of the Committee.

Retention RSU Awards. On the date on which the Effective Time occurs, you will
be granted two restricted stock unit awards with respect to CIT common stock,
one with a grant date fair market value equal to $7,500,000 (the “Initial
RSUs”), and the other with a grant date fair market value of $5,000,000 (the
“Retention RSUs”). The number of shares of CIT common stock subject to the
Initial RSUs and Retention RSUs will be determined based on the closing price of
CIT’s common stock on the New York Stock Exchange on the day on which the
Effective Time occurs (or, if the Effective Time occurs during a securities
trading blackout period during which awards may not be made as set forth in the
CIT Equity Compensation Award Policy, on the

CIT Group Inc.

1 CIT Drive

Livingston, NJ 07039



 

Joseph Otting
Page 2

business day following the end of the blackout period). The vesting, settlement
and other terms of the Initial RSUs and Retention RSUs shall be as set forth in
the Initial RSU Award Agreement attached hereto as Exhibit A and Retention RSU
Award Agreement attached hereto as Exhibit B (together, the “RSU Award
Agreements”).

Severance Upon Certain Terminations of Employment. If during the three (3)-year
period following the Effective Time (the “Term”), your employment is terminated
without Cause (as defined in the RSU Award Agreements) or you resign for Good
Reason (as defined in the RSU Award Agreements), you will be paid a lump sum
amount (as soon as reasonably practicable after the date on which the Release
(as defined below) becomes effective in accordance with its terms)) equal to
(i)(A) the product of $375,000, multiplied by the number of full and partial
months remaining in the Term, minus (B) the grant date fair value of any
long-term incentive awards granted in respect of the Total Target Opportunity in
the year of termination (not to exceed the amount equal to the portion of the
Total Target Opportunity attributable to long-term incentive awards for such
year), plus (ii) 102% of the medical premiums for the remainder of the Term;
provided, however, if the cash severance amount that would be payable to you
under the CIT Employee Severance Plan as in effect from time to time (the
“Severance Plan”), based on participation at the Executive Management Committee
level, is greater than the amount contemplated by the foregoing clause, you will
instead be paid the amount payable under the Severance Plan but in accordance
with the terms and conditions of this Offer Letter. Any severance payments or
termination vesting of the Initial RSUs and Retention RSUs will be contingent
upon your execution and non-revocation of a release of claims in favor of CIT
and its affiliates in the form customarily used by CIT under the Severance Plan
(the “Release”), which Release must be signed by you and returned to CIT within
thirty (30) days of your date of termination and become effective in accordance
with its terms. The payments and benefits specified herein on a termination of
employment without Cause or for Good Reason are the only benefits to which you
are entitled upon a termination of employment without Cause or for Good Reason,
except for any rights expressly set forth in any equity award agreements in
respect of CIT common stock to which you are a party, including the RSU Award
Agreements or any rights to vested benefits as of your date of termination
pursuant to the terms of the CIT employee benefit plans in which you
participate. Upon your termination of employment for any reason, you will
promptly resign from all positions, including, any director positions, with CIT
and its affiliates.

Employee Benefits. While employed during the Term, you will be eligible to
participate in the employee benefit plans and perquisites provided to Peer
Executives, other than participation in the Severance Plan; provided that,
following the Term, you will be eligible to participate in the Severance Plan at
the Executive Management Committee level. You will be eligible for twenty (20)
vacation days per full calendar year. Based on your position, you may be
required to comply with banking regulations regarding mandatory time away which,
if applicable, must be taken as part of your eligible vacation time. In
addition, you will be eligible for company paid holidays and personal days in
accordance with CIT’s time off policy.

Employment Policies. As part of your employment with CIT and its affiliates, you
agree to abide by all of CIT’s policies and procedures as they presently exist,
and as they are amended from time to time, including, without limitation, any
claw back or recoupment policies. Without limiting the generality of the
foregoing, in your role, you will be subject to CIT’s Executive Equity Ownership
and Retention Policy as in effect from time to time (the “Retention Policy”) and
generally will be required to own the greater of (i) a minimum amount of “Stock”
(as defined in the Retention Policy) based on a multiple of your base salary or
(ii) a number of “Covered Shares” (as defined in the Retention Policy) currently
equal to at least 50% of the vested, after-tax

 

Joseph Otting
Page 3

compensation-related equity awards granted to you by CIT. For the avoidance of
doubt, shares of CIT common stock received by you after the Effective Time,
including, without limitation, any shares received in respect of the Initial
RSUs and Retention RSUs (less any shares withheld to satisfy required tax
withholding obligations and other shares excluded pursuant to the Retention
Policy), will be treated as “Covered Shares”, but shares received in
consideration for OneWest equity in connection with the Merger will not. To the
extent there is any inconsistency between the description of the Retention
Policy requirements herein and the actual terms of the policy, the language of
the Retention Policy will govern.

Miscellaneous.

CIT’s obligations under this Offer Letter will become effective upon the
occurrence of the Effective Time subject to your continued employment with
OneWest as of the Effective Time. CIT’s obligations under this Offer Letter are
contingent upon (i) you subjecting to a vote, in accordance with Q&A/ 6 and 7 of
the regulations under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations thereunder, all payments and benefits
that could reasonably be viewed as “parachute payments” (within the meaning of
Section 280G of the Code and the regulations thereunder), including the payments
under this Offer Letter, the Initial RSUs and the Retention RSUs, and using
reasonable best efforts to cause OneWest to seek approval of such payments in
accordance with Q&A/6 and 7 of the regulations under Section 280G of the Code
from the interest holders of OneWest or any applicable affiliate (the form of
which vote and any required waiver will be reasonably satisfactory to CIT),
prior to the Effective Time, and (ii) your execution of CIT’s Non Competition,
Non-Solicitation and Confidentiality Agreement (the “Confidentiality
Agreement”), a copy of which Confidentiality Agreement is enclosed for your
signature simultaneous with your signing of this Offer Letter.

CIT and you intend that the benefits and payments described in this Offer Letter
will comply with the requirements of Section 409A of the Code, and the
regulations, guidance and other interpretative authority issued thereunder to
the extent subject thereto, or an exemption to Section 409A of the Code, and
that this Offer Letter will be interpreted and construed consistent with that
intent. Any benefits or payments that qualify for the “short-term deferral”
exception, the “separation pay” exception or another exception under Section
409A of the Code will be paid under the applicable exception. For purposes of
the limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Offer Letter will be treated as a
separate payment of compensation for purposes of applying the Section 409A of
the Code deferral election rules and the exclusion under Section 409A of the
Code for certain short-term deferral amounts. In no event may you, directly or
indirectly, designate the calendar year of any payment under this Offer Letter.

This Offer Letter is governed by the law of the State of New York, without
giving effect to any conflicts of laws provisions.

This Offer Letter and the Confidentiality Agreement set forth the terms of your
employment with CIT and supersede any and all prior oral or written agreements,
term sheets or communications made in connection with the negotiation of this
Offer Letter, as well as, the employment agreement between you and OneWest,
dated as of October 22, 2010. This Offer Letter and the Confidentiality
Agreement do not supersede or amend in any way the Selling Interestholder
Restrictive Covenant Agreement dated as of the date hereof and entered into by
you in connection with the Merger Agreement in your capacity as a selling
interestholder in the Merger, which covenants will be in addition to the
covenants under the Confidentiality Agreement. Except for the

 

Joseph Otting
Page 4

Selling Interestholder Restrictive Covenant Agreement, the covenants contained
in the Confidentiality Agreement will be the sole covenants to which you will be
bound or be required to be party to (including with respect to compensation
payable in satisfaction of the Total Target Opportunity during the Term) in
connection with your employment during the Term.

Notwithstanding anything contained in this Offer Letter, the nature of your
employment remains “at-will”. As a result, either you or CIT may terminate your
employment relationship at any time for any reason, with or without cause and
with or without notice. If your employment with CIT terminates at any time for
any reason, the compensation outlined in this Offer Letter will cease to be in
effect as of your last day of employment, except as expressly provided above in
this Offer Letter with respect to certain terminations of employment during the
Term or as expressly provided under the RSU Award Agreements or any other equity
award agreements or any rights to vested benefits as of your date of termination
pursuant to the terms of the CIT employee benefit plans in which you
participate.

Your signature below and on the Confidentiality Agreement indicate that you
understand and agree to the terms set forth in this Offer Letter, the RSU Award
Agreements and the Confidentiality Agreement. No changes to the foregoing are
valid unless authorized and signed by you and the Chief Executive Officer, the
General Counsel and/or either of their designees. In addition, no one at CIT is
authorized to vary the terms of this Offer Letter, the RSU Award Agreements and
the Confidentiality Agreement except the Chief Executive Officer, the General
Counsel and/or either of their designees. An additional copy of this Offer
Letter and the Confidentiality Agreement are enclosed for your records.

 

[Signature Pages Follow]


 

Joseph Otting
Page 5

We are looking forward to your joining CIT during this period of growth and
transformation.

 

  Sincerely,   /s/ Robert J. Ingato   Name: Robert J. Ingato   Title: Executive
Vice President,     General Counsel and Secretary



 

Joseph Otting
Page 6

Agreed and accepted:

 

 

/s/ Joseph Otting

7/21/14

Joseph Otting Date

 

 

 

 

EXHIBIT A

[image_006.jpg]

CIT Group Inc.
Long-Term Incentive Plan
Initial Restricted Stock Unit Award Agreement (with Performance-Based Vesting)

“Participant”: Joseph Otting “Date of Award”: [The closing date of the merger]
“Number of RSUs Granted”: [A number with a grant date value equal to $7.5
million]

 

Effective as of the Date of Award, this Award Agreement sets forth the grant of
Restricted Stock Units (“RSUs”) by CIT Group Inc., a Delaware corporation (the
“Company”), to the Participant, pursuant to the provisions of the Amended and
Restated CIT Group Inc. Long-Term Incentive Plan (the “Plan”). This Award
Agreement memorializes the terms and conditions as approved by the Compensation
Committee of the Board (the “Committee”). All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein.

The parties hereto agree as follows:

(A)Grant of RSUs. The Company hereby grants to the Participant the Number of
RSUs Granted, effective as of the Date of Award and subject to the terms and
conditions of the Plan and this Award Agreement. Each RSU represents the
unsecured right to receive one Share in the future following the vesting of the
RSU in accordance with this Award Agreement. The Participant shall not be
required to pay any additional consideration for the issuance of the Shares upon
settlement of the RSUs.

(B)Vesting and Settlement of RSUs.

(1)Subject to (A) the Participant’s continued employment with the Company and/or
its Affiliates (the “Company Group”) from the Date of Award until the applicable
Vesting Date (as defined below), (B) Section (B)(2) and (C) compliance with, and
subject to, the terms and conditions of this Award Agreement, (i) one-third (33
1/3%) of the RSUs shall vest on December 31, 2015, (ii) one-third (33 1/3%) of
the RSUs shall vest on December 31, 2016 and (iii) one-third (33 1/3%) of the
RSUs shall vest on December 31, 2017 (each such date, a “Vesting Date”).

(2)As promptly as practicable following the end of each fiscal year in the 2015
through 2017 “Performance Period” (each such fiscal year, a “Measurement Year”),
the Committee shall determine whether the Company’s cumulative Pre-Tax Income
(as defined below) for the three fiscal years ending with the applicable
Measurement Year was positive (the “Performance Requirement”). If the
Performance Requirement was not met for that Measurement Year, the Committee may
cancel all or a portion of the RSUs that otherwise would have vested, after
taking into account such factors as (i) the magnitude of the negative,
cumulative Pre-Tax Income (including positive or negative variance from plan),
(ii) the Participant’s degree of involvement (including the degree to which the
Participant was involved in decisions that are determined to have contributed to
a negative, cumulative Pre-Tax Income), (iii) the Participant’s performance and
(iv) such other factors as deemed appropriate. Any such determination will be in
the sole discretion of the Committee and will be final and binding. “Pre-Tax
Income” means, with respect to each fiscal year, the Company’s aggregate
consolidated net income adjusted to exclude debt redemption charges and deferred
original issue discount deductions, as shown on the Company’s consolidated
financial statements for such fiscal year, but calculated excluding any special,
unusual or non-recurring items as determined by the Committee in its sole
discretion in accordance with applicable accounting rules.

(3)Each vested RSU shall be settled through the delivery of one Share on the
first anniversary of the Date of Award following the applicable Vesting Date
(or, if not a business day, the first business day thereafter) (a “Settlement
Date”), provided that any fractional Share shall vest and be settled on the last
Vesting Date and Settlement Date, respectively, and provided further that the
Settlement Date may be delayed, in the sole discretion of the Committee and in
accordance with applicable law (including Section 409A (as defined below)), if
the Committee is considering whether Sections (B)(2) and/or (L) apply to the
Participant.

(4)The Shares delivered to the Participant on the applicable Settlement Date (or
such date determined in accordance with Section (C) or (D)) shall not be subject
to transfer restrictions and shall be fully paid, non-assessable and registered
in the Participant’s name.

(5)If, after the Date of Award and prior to the applicable Settlement Date,
dividends with respect to Shares are declared or paid by the Company, the
Participant shall be credited with, and entitled to receive, dividend
equivalents in an amount, without interest, equal to the cumulative dividends
declared or paid on a Share, if any, during such period multiplied by the number
of unvested RSUs. Unless otherwise determined by the Committee, dividend
equivalents paid in cash shall not be reinvested in Shares and shall remain
uninvested. The dividend equivalents credited in respect of vested RSUs shall be
paid in cash or Shares, as applicable, on the Settlement Date.

Retention RSUs

 

 

(6)Except for Participants who are tax residents of Canada, in the sole
discretion of the Committee and notwithstanding any other provision of this
Award Agreement to the contrary, in lieu of the delivery of Shares, the RSUs and
any dividend equivalents payable in Shares may be settled through a payment in
cash equal to the Fair Market Value of the applicable number of Shares,
determined on the applicable Vesting Date or, in the case of settlement in
accordance with Section (C)(1) or (D), the date of the Participant’s “Separation
from Service” (within the meaning of the Committee’s established methodology for
determining “Separation from Service” for purposes of Section 409A) or the date
of Disability, as applicable. Settlement under this Section (B)(6) shall be made
at the time specified under Sections (B)(3), (B)(5), (C)(1), (C)(2) or (D), as
applicable.

(C)Separation from Service.

(1)If, after the Date of Award and prior to the applicable Settlement Date, the
Participant incurs a Disability (as defined below) or a Separation from Service
from the Company Group due to death, each unvested RSU shall vest immediately
and each unsettled RSU shall settle through the delivery of one Share within
thirty (30) days following the Participant’s Disability or death. The
Participant (or the Participant’s beneficiary or legal representative, if
applicable) shall also be entitled to receive all credited and unpaid dividend
equivalents at the time the RSUs are settled in accordance with this Section
(C)(1). “Disability” shall have the same meaning as defined in the Company’s
applicable long-term disability plan or policy last in effect prior to the first
date the Participant suffers from such Disability; provided, however, for a
Participant that is a US taxpayer at any time during the period the RSUs vest
and become settled hereunder and to the extent a “Disability” event does not
also constitute a “Disability” as defined in Section 409A, such Disability event
shall not constitute a Disability for purposes of this Section (C)(1).

(2)If, after the Date of Award and prior to an applicable Settlement Date, the
Participant incurs a Separation from Service due to the Participant’s Retirement
(as defined below) or initiated by the Company without Cause (as defined below
and including, for the avoidance of doubt, in connection with a sale of a
business unit) or for Good Reason (as defined below), and, subject to the terms
and conditions of the Plan and this Award Agreement, including Section (L)
below, the RSUs (and any credited and unpaid dividend equivalents), to the
extent unvested or unsettled as of such Separation from Service, shall continue
to vest and be settled on the applicable Vesting Date and Settlement Date, as
applicable, in accordance with Sections (B)(1), (B)(2) and (B)(3) above, unless
such continued vesting and/or settlement of RSUs (and dividend equivalents)
following the Participant’s Separation from Service is prohibited or limited by
applicable law and/or regulation. “Retirement” is defined as the Participant’s
election to retire upon or after (A) attaining age 55 with at least 11 years of
service with the Company Group, or (B) attaining age 65 with at least 5 years of
service with the Company Group, in each case as determined in accordance with
the Company Group’s policies and procedures. “Cause” means any of the following:
(i) the commission of a misdemeanor involving moral turpitude or a felony;
(ii) the Participant’s act or omission that causes or may reasonably be expected
to cause material injury to the Company Group, its vendors, customers, business
partners or affiliates or that results or is intended to result in personal gain
at the expense of the Company Group, its vendors, customers, business partners
or affiliates; (iii) the Participant’s substantial and continuing neglect of his
or her job responsibilities for the Company Group (including excessive
unauthorized absenteeism); (iv) the Participant’s failure to comply with, or
violation of, the Company Group’s Code of Business Conduct; (v) the
Participant’s act or omission, whether or not performed in the workplace, that
precludes the Participant’s employment with any member of the Company Group by
virtue of Section 19 of the Federal Deposit Insurance Act; or (vi) the
Participant’s violation of any federal or state securities or banking laws, any
rules or regulations issued pursuant to such laws, or the rules and regulations
of any securities or exchange or association of which the Participant or a
member of the Company Group is a member. “Good Reason” means, without the
Participant’s consent, (i) the Participant incurs a material diminution of his
annual base salary as set forth in the Offer Letter between the Company and the
Participant, dated as of July 21, 2014 (the “Offer Letter”) (except in the event
of a compensation reduction applicable to the Participant and other employees of
comparable rank and/or status); (ii) the Participant incurs a material
diminution of his duties or responsibilities from those in effect as of
immediately following the Effective Time (as defined in the Offer Letter);
(iii) the Participant is reassigned to a work location that is more than fifty
(50) miles from his immediately preceding work location and which increases the
distance the Participant has to commute to work by more than fifty (50) miles;
or (iv) a material breach by the Company of the Offer Letter. A Separation from
Service for Good Reason shall not occur unless (A) the Participant has provided
the Company written notice specifying in detail the alleged condition of Good
Reason within thirty (30) days of the occurrence of such condition; (B) the
Company has failed to cure such alleged condition within ninety (90) days
following the Company’s receipt of such written notice; and (C) if the Committee
(or its designee) has determined that the Company has failed to cure such
alleged condition, the Participant initiates a Separation from Service within
five (5) days following the end of such ninety (90)-day cure period.

(3)If, prior to an applicable Vesting Date, the Participant’s employment with
the Company Group terminates for any reason other than as set forth in Section
(C)(1), (C)(2) or (D), the unvested RSUs shall be cancelled immediately and the
Participant shall immediately forfeit any rights to, and shall not be entitled
to receive any payments with respect to, the RSUs including, without limitation,
dividend equivalents pursuant to Section (B)(5). For the avoidance of doubt, in
accordance with (and subject to) Sections (B)(2), (B)(3) and (L), any RSUs that
are vested but not settled as of such termination of employment shall be settled
on the applicable Settlement Date.

2

 

(D)Change of Control.

(1)Notwithstanding any provision contained in the Plan or this Award Agreement
to the contrary, if a Change of Control occurs before the last day of the
Performance Period, the Performance Requirement in Section (B)(2) will not apply
to the RSUs that will vest in accordance with this Award Agreement for any
uncompleted fiscal years in the Performance Period.

(2)Notwithstanding any provision contained in the Plan or this Award Agreement
to the contrary, if, prior to an applicable Settlement Date, a Change of Control
occurs and within two (2) years of such Change of Control the Participant incurs
a Separation from Service (i) due to the Participant’s Retirement, (ii)
initiated by the Company without Cause or (iii) initiated by the Participant for
Good Reason, the RSUs (and any credited and unpaid dividend equivalents), to the
extent unvested or unsettled, shall vest upon such Separation from Service and
be settled within thirty (30) days following such Separation from Service,
unless such accelerated vesting and/or settlement of RSUs (and dividend
equivalents) following the Participant’s Separation from Service is prohibited
or limited by applicable law and/or regulation.

(E)Transferability. The RSUs are not transferable other than by last will and
testament, by the laws of descent and distribution pursuant to a domestic
relations order, or as otherwise permitted under Section 12 of the Plan.

(F)Incorporation of Plan. The Plan includes terms and conditions governing all
Awards granted thereunder and is incorporated into this Award Agreement by
reference unless specifically stated herein. This Award Agreement and the rights
of the Participant hereunder are subject to the terms and conditions of the
Plan, as amended from time to time and as supplemented by this Award Agreement,
and to such rules and regulations as the Committee may adopt under the Plan. If
there is any inconsistency between the terms of this Award Agreement and the
terms of the Plan, the Plan’s terms shall supersede and replace the conflicting
terms of this Award Agreement.

(G)No Entitlements.

(1)Neither the Plan nor the Award Agreement confer on the Participant any right
or entitlement to receive compensation, including, without limitation, any base
salary or incentive compensation, in any specific amount for any future fiscal
year (including, without limitation, any grants of future Awards under the
Plan), nor impact in any way the Company Group’s determination of the amount, if
any, of the Participant’s base salary or incentive compensation. This Award of
RSUs made under this Award Agreement is completely independent of any other
Awards or grants and is made at the sole discretion of the Company. The RSUs do
not constitute salary, wages, regular compensation, recurrent compensation,
pensionable compensation or contractual compensation for the year of grant or
any prior or later years and shall not be included in, nor have any effect on or
be deemed earned in any respect, in connection with the determination of
employment-related rights or benefits under law or any employee benefit plan or
similar arrangement provided by the Company Group (including, without
limitation, severance, termination of employment and pension benefits), unless
otherwise specifically provided for under the terms of such plan or arrangement
or by the Company Group. The benefits provided pursuant to the RSUs are in no
way secured, guaranteed or warranted by the Company Group.

(2)The RSUs are awarded to the Participant by virtue of the Participant’s
employment with, and services performed for, the Company Group. The Plan or the
Award Agreement does not constitute an employment agreement. Nothing in the Plan
or the Award Agreement shall modify the terms of the Participant’s employment,
including, without limitation, the Participant’s status as an “at will” employee
of the Company Group, if applicable.

(3)Subject to the terms of the Offer Letter, the Company reserves the right to
change the terms and conditions of the Participant’s employment, including the
division, subsidiary or department in which the Participant is employed. None of
the Plan or the Award Agreement, the grant of RSUs, nor any action taken or
omitted to be taken under the Plan or the Award Agreement shall be deemed to
create or confer on the Participant any right to be retained in the employ of
the Company Group, or to interfere with or to limit in any way the right of the
Company Group to terminate the Participant’s employment at any time. Moreover,
the Separation from Service provisions set forth in Section (C) or (D), as
applicable, only apply to the treatment of the RSUs in the specified
circumstances and shall not otherwise affect the Participant’s employment
relationship. By accepting this Award Agreement, the Participant waives any and
all rights to compensation or damages in consequence of the termination of the
Participant’s office or employment for any reason whatsoever to the extent such
rights arise or may arise from the Participant’s ceasing to have rights under,
or be entitled to receive payment in respect of, any unvested RSUs that are
cancelled or forfeited as a result of such termination, or from the loss or
diminution in value of such rights or entitlements, including by reason of the
operation of the terms of the Plan, this Award Agreement or the provisions of
any statute or law to taxation. This waiver applies whether or not such
termination amounts to a wrongful discharge or unfair dismissal.

(H)No Rights as a Stockholder. The Participant will have no rights as a
stockholder with respect to Shares covered by this Award Agreement (including
voting rights) until the date the Participant or his nominee becomes the holder
of record of such Shares on an applicable Settlement Date or as provided in
Section (C) or (D), if applicable.

(I)Securities Representation. The grant of the RSUs and issuance of Shares upon
vesting of the RSUs shall be subject to, and in compliance with, all applicable
requirements of federal, state or foreign securities law. No Shares may be
issued hereunder if the issuance of such Shares would constitute a violation of
any applicable federal, state or foreign securities laws or other

3

 

law or regulations or the requirements of any stock exchange or market system
upon which the Shares may then be listed. As a condition to the settlement of
the RSUs, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation.

The Shares are being issued to the Participant and this Award Agreement is being
made by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:

(1)He or she has been advised that he or she may be an “affiliate” within the
meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”),
and in this connection the Company is relying in part on his or her
representations set forth in this section (I)(1); and

(2)If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).

(3)If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, he or she understands that the exemption from registration under Rule 144
will not be available unless (i) a public trading market then exists for the
Shares of the Company, (ii) adequate information concerning the Company is then
available to the public, and (iii) other terms and conditions of Rule 144 or any
exemption therefrom are complied with; and that any sale of the Shares may be
made only in limited amounts in accordance with such terms and conditions.

(J)Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person or mailed by
certified mail, postage and fees prepaid, or internationally recognized express
mail service, as follows:

If to the Company, to:

CIT Group Inc.
1 CIT Drive
Livingston, New Jersey 07039
Attention: Senior Vice President, Compensation and Benefits

If to the Participant, to the address on file with the Company Group.

 

(K)Transfer of Personal Data. In order to facilitate the administration of this
Award, it will be necessary for the Company Group to collect, hold, and process
certain personal information about the Participant. As a condition of accepting
this Award, the Participant authorizes, agrees and unambiguously consents to the
Company Group collecting, using, disclosing, holding and processing personal
data and transferring such data to third parties (collectively, the “Data
Recipients”) for the primary purpose of the Participant’s participation in, and
the general administration of, the Plan and to the transmission by the Company
Group of any personal data information related to the RSUs awarded under this
Award Agreement, as required in connection with the Participant’s participation
in the Plan (including, without limitation, the administration of the Plan) out
of the Participant’s home country and including to countries with less data
protection than the data protection provided by the Participant’s home country.
This authorization and consent is freely given by the Participant. The
Participant acknowledges that he/she has been informed that upon request, the
Company will provide the name or title and contact information for an officer or
employee of the Company Group who is able to answer questions about the
collection, use and disclosure of personal data information.

(1)The Data Recipients will treat the Participant’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of this Award and will take reasonable measures to
keep the Participant’s personal data private, confidential, accurate and
current.

 

(2)Where the transfer is to a destination outside the country to which the
Participant is employed, or outside the European Economic Area for Participants
employed by the Company Group in the United Kingdom or Ireland, the Company
shall take reasonable steps to ensure that the Participant’s personal data
continues to be adequately protected and securely held. By accepting this Award,
the Participant acknowledges that personal information about the Participant may
be transferred to a country that does not offer the same level of data
protection as the country in which the Participant is employed.

 

(L)Cancellation; Recoupment; Related Matters.

(1)In the event of a material restatement of the Company’s financial statements,
the Committee (or its designee) shall review those facts and circumstances
underlying the restatement that the Committee (or its designee) determines in
its sole discretion as relevant (which may include, without limitation, the
Participant’s status and responsibility within the organization, any potential
wrongdoing by the Participant and whether the restatement was the result of
negligence, intentional or gross misconduct or other conduct, including any acts
or failures to act, detrimental to the Company insofar as it caused material
financial or reputational harm to the Company or its business activities), and

4

 

the Committee (or its designee), in its sole discretion, may direct the Company
(i) to cancel any outstanding RSUs (whether or not vested), and the Participant
shall forfeit any rights to such cancelled RSUs and / or (ii) to recover from
the Participant an amount equal to the Fair Market Value (determined as of the
Settlement Date) of the net number of Shares distributed to the Participant
pursuant to this Award Agreement within the twelve (12) months immediately
preceding the Committee’s determination.

(2)In the event that the Committee (or its designee), in its sole discretion,
determines that this grant of RSUs was based, in whole or in part, on materially
inaccurate financial or performance metrics for any period preceding the
granting of this Award, whether or not a financial restatement is required and
whether or not the Participant was responsible for the inaccuracy, then the
Committee (or its designee), in its sole discretion, may direct the Company (i)
to cancel any outstanding RSUs (whether or not vested), and the Participant
shall forfeit any rights to such cancelled RSUs, and / or (ii) to recover from
the Participant an amount equal to the Fair Market Value (determined as of the
Settlement Date) of the net number of Shares distributed to the Participant
pursuant to this Award Agreement within the twelve (12) months immediately
preceding the Committee’s determination.

(3)In the event that the Committee (or its designee), in its sole discretion,
determines at any time that the Participant has failed to comply with the
Company’s risk policies or standards and/or failed to properly identify, raise
or assess, in a timely manner and as reasonably expected, risks and/or concerns
with respect to risks material to the Company or its business activities, then
the Committee (or its designee), in its sole discretion, may direct the Company
(i) to cancel any outstanding RSUs (whether or not vested), and the Participant
shall forfeit any rights to such cancelled RSUs, and / or (ii) to recover from
the Participant an amount equal to the Fair Market Value (determined as of the
Settlement Date) of the net number of Shares distributed to the Participant
pursuant to this Award Agreement within the twelve (12) months immediately
preceding the Committee’s determination.

(4)In the event that the Committee (or its designee), in its sole discretion,
determines at any time that the Participant has breached any provisions relating
to non-competition, non-solicitation, confidential information or inventions or
proprietary property in any employment agreement or other agreement in effect
between the Participant and the Company or an Affiliate (including, without
limitation, the provisions of the Selling Interestholder Restrictive Covenant
Agreement, dated as of July 21, 2014, by and between the Company and the
Participant) during the Participant’s employment or the period following the
Participant’s Separation from Service from the Company Group specified in the
applicable agreement, then the Committee (or its designee), in its sole
discretion, may direct the Company (a) to cancel any outstanding RSUs (whether
or not vested), and the Participant shall forfeit any rights to such cancelled
RSUs, and / or (b) to recover from the Participant an amount equal to the Fair
Market Value (determined as of the Settlement Date) of the net number of Shares
distributed to the Participant pursuant to this Award Agreement within the
twelve (12) months immediately preceding the Committee’s determination and any
credited and unpaid dividend equivalents with respect to such Shares to the
Participant (and the Participant shall forfeit any rights to such Shares and any
credited and unpaid dividend equivalents).

(5)In the event the Committee (or its designee), in its sole discretion,
determines at any time that the Participant has engaged in “Detrimental Conduct”
(as defined below) or violated any of the Company Policies (as defined below)
during the Participant’s employment, including if such determination is made
following the Participant’s termination of employment, then the Committee (or
its designee), in its sole discretion, may direct the Company (i) to cancel any
outstanding RSUs (whether or not vested), and the Participant shall forfeit any
rights to such cancelled RSUs and / or (ii) to recover from the Participant an
amount equal to the Fair Market Value (determined as of the Settlement Date) of
the net number of Shares distributed to the Participant pursuant to this Award
Agreement within the 12 months immediately preceding the Committee’s
determination. “Detrimental Conduct” shall mean: (i) any conduct that would
constitute “cause” under the Offer Letter, or if the Participant’s employment
has terminated and the Committee discovers thereafter that the Participant’s
employment could have or should have been terminated for Cause; or (ii) fraud,
gross negligence, or other wrongdoing or malfeasance. “Company Policies” shall
mean the Company policies and procedures in effect from time to time, including,
without limitation, policies and procedures with respect to the Company’s
“Regulatory Credit Classifications” (as defined in the Company’s Annual Report
on Form 10-K filed with the Securities Exchange Commission on February 27, 2014
(the “Form 10-K”)), and as amended from time to time, and any credit risk
policies and procedures in effect from time to time.

(6)Notwithstanding anything contained in the Plan or this Award Agreement to the
contrary, to the extent that the Company is required by law to include any
additional recoupment, recovery or forfeiture provisions to outstanding Awards,
then such additional provisions shall also apply to this Award Agreement as if
they had been included as of the Date of Award and in the manner determined by
the Committee in its sole discretion.

(7)The remedies provided for in this Award Agreement shall be cumulative and not
exclusive, and the Participant agrees and acknowledges that the enforcement by
the Company of its rights hereunder shall not in any manner impair, restrict or
limit the right of the Company to seek injunctive and other equitable or legal
relief under applicable law or the terms of any other agreement between the
Company and the Participant.

5

 

(M)Miscellaneous.

(1)It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.

(2)The Board may at any time, or from time to time, terminate, amend, modify or
suspend the Plan, and the Board or the Committee may amend or modify this Award
Agreement at any time; provided, however, that, except as provided herein, no
termination, amendment, modification or suspension shall materially and
adversely alter or impair the rights of the Participant under this Award
Agreement, without the Participant’s written consent.

(3)This Award Agreement is intended to comply with, or be exempt from, Section
409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A”), and accordingly, to the maximum extent permitted, this Award
Agreement shall be interpreted in a manner intended to be in compliance
therewith. In no event whatsoever shall the Company Group be liable for any
additional tax, interest or penalty that may be imposed on the Participant by
Section 409A or any damages for failing to comply with Section 409A. If any
provision of the Plan or the Award Agreement would, in the sole discretion of
the Committee, result or likely result in the imposition on the Participant, a
beneficiary or any other person of additional taxes or a penalty tax under
Section 409A, the Committee may modify the terms of the Plan or the Award
Agreement, without the consent of the Participant, beneficiary or such other
person, in the manner that the Committee, in its sole discretion, may determine
to be necessary or advisable to avoid the imposition of such penalty tax.
Notwithstanding anything to the contrary in the Plan or the Award Agreement, to
the extent that the Participant is a “Specified Employee” (within the meaning of
the Committee’s established methodology for determining “Specified Employees”
for purposes of Section 409A), payment or distribution of any amounts with
respect to the RSUs that are subject to Section 409A will be made as soon as
practicable following the first business day of the seventh month following the
Participant’s Separation from Service from the Company Group or, if earlier, the
date of the Participant’s death.

(4)Delivery of the Shares underlying the RSUs or payment in cash (if permitted
pursuant to Section (B)(6)) upon settlement is subject to the Participant
satisfying all applicable federal, state, provincial, local, domestic and
foreign taxes and other statutory obligations (including, without limitation,
the Participant’s FICA obligation, National Insurance Contributions or Canada
Pension Plan contributions, as applicable). The Company shall have the power and
the right to (i) deduct or withhold from all amounts payable to the Participant
pursuant to the RSUs or otherwise, or (ii) require the Participant to remit to
the Company, an amount sufficient to satisfy any applicable taxes required by
law. The Company may permit or require the Participant to satisfy, in whole or
in part, the tax obligations by withholding Shares that would otherwise be
received upon settlement of the RSUs.

(5)The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Award Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Award Agreement in the possession
of the Participant.

(6)This Award Agreement shall be subject to all applicable laws, rules,
guidelines and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required, or the Committee determines
are advisable, including but not limited to any applicable laws or the rules,
codes or guidelines of any statutory or regulatory body in any jurisdiction
relating to the remuneration of any Participant (in each case as may be in force
from time to time). The Participant agrees to take all steps the Company
determines are necessary to comply with all applicable provisions of federal,
state and foreign securities law in exercising his or her rights under this
Award Agreement.

(7)Nothing in the Plan or this Agreement should be construed as providing the
Participant with financial, tax, legal or other advice with respect to the RSUs.
The Company recommends that the Participant consult with his or her financial,
tax, legal and other advisors to provide advice in connection with the RSUs.

(8)All obligations of the Company under the Plan and this Award Agreement, with
respect to the Awards, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

(9)To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

(10)This Award Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.

(11)The Participant agrees that the Company may, to the extent permitted by
applicable law and as provided for in Section 17(g) of the Plan, retain for
itself securities or funds otherwise payable to the Participant pursuant to this
Award Agreement, or any other Award Agreement under the Plan, to satisfy any
obligation or debt that the Participant

6

 

owes the Company or its affiliates under any Award Agreement, the Plan or
otherwise; provided that the Company may not retain such funds or securities and
set off such obligations or liabilities until such time as they would otherwise
be distributable to the Participant, and to the extent that Section 409A is
applicable, such offset shall not exceed the maximum offset then permitted under
Section 409A.

(12)The Participant acknowledges that if he or she moves to another country
during the term of this Award Agreement, additional terms and conditions may
apply and as provided for in Section 17(f) of the Plan and the Company reserves
the right to impose other requirements to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Award Agreement. The Participant agrees to sign any
additional agreements or undertaking that may be necessary to accomplish the
foregoing.

(13)The Participant acknowledges that he or she has reviewed the Company
Policies, understands the Company Policies and agrees to be subject to the
Company Policies that are applicable to the Participant, including, without
limitation, the Regulatory Credit Classifications and any credit risk policies
in effect from time to time.

(14)The Participant acknowledges that the Company is subject to certain
regulatory restrictions that may, under certain circumstances, prohibit the
accelerated vesting and distribution of any unvested RSUs as a result of, or
following, a Participant’s Separation from Service.

(15)The Participant acknowledges that his or her participation in the Plan as a
result of this Award Agreement is further good and valuable consideration for
the Participant’s obligations under any non-competition, non-solicitation,
confidentiality or similar agreement between the Participant and the Company.

(16)Neither this Award Agreement or the Shares that may be awarded hereunder
represent any right to the payment of earned wages, and the rights of the
Participant with respect to any Shares remains fully contingent and subject to
the vesting and other terms and conditions of this Award Agreement.

(17)Any cash payment made pursuant to Section (B)(5) or (B)(6) of this Award
Agreement shall be calculated, where necessary, by reference to the prevailing
U.S. dollar exchange rate on the proposed payment date (as determined by the
Committee in its sole discretion).

(N)Acceptance of Award. By accepting this Award of RSUs, the Participant is
agreeing to all of the terms contained in this Award Agreement. The Participant
may accept this Award by indicating acceptance by e-mail or such other
electronic means as the Company may designate in writing or by signing this
Award Agreement if the Company does not require acceptance by email or such
other electronic means. If the Participant desires to refuse the Award, the
Participant must notify the Company in writing. Such notification should be sent
to CIT Group Inc., Attention: Senior Vice President, Compensation and Benefits,
1 CIT Drive, Livingston, New Jersey 07039, no later than thirty (30) days after
the Date of Award. If the Participant declines the Award, it will be cancelled
as of the Date of Award.

 

IN WITNESS WHEREOF, this Award Agreement has been executed by the Company by one
of its duly authorized officers as of the Date of Award.

 

CIT Group Inc.

 

 

 

[Name]
[Title]

 

 

Accepted and Agreed:

 

<<Electronic Signature>>

<<Acceptance Date>>

7

 

EXHIBIT B

[image_008.jpg]

CIT Group Inc.
Long-Term Incentive Plan
Retention Restricted Stock Unit Award Agreement (with Performance-Based Vesting)

“Participant”: Joseph Otting “Date of Award”: [The closing date of the merger]
“Number of RSUs Granted”: [A number with a grant date value equal to $5 million]

 

Effective as of the Date of Award, this Award Agreement sets forth the grant of
Restricted Stock Units (“RSUs”) by CIT Group Inc., a Delaware corporation (the
“Company”), to the Participant, pursuant to the provisions of the Amended and
Restated CIT Group Inc. Long-Term Incentive Plan (the “Plan”). This Award
Agreement memorializes the terms and conditions as approved by the Compensation
Committee of the Board (the “Committee”). All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein.

The parties hereto agree as follows:

(A)Grant of RSUs. The Company hereby grants to the Participant the Number of
RSUs Granted, effective as of the Date of Award and subject to the terms and
conditions of the Plan and this Award Agreement. Each RSU represents the
unsecured right to receive one Share in the future following the vesting of the
RSU in accordance with this Award Agreement. The Participant shall not be
required to pay any additional consideration for the issuance of the Shares upon
settlement of the RSUs.

(B)Vesting and Settlement of RSUs.

(1)Subject to (A) the Participant’s continued employment with the Company and/or
its Affiliates (the “Company Group”) from the Date of Award until the applicable
Vesting Date (as defined below), (B) Section (B)(2) and (C) compliance with, and
subject to, the terms and conditions of this Award Agreement, all of the RSUs
granted hereunder shall vest in full on the third anniversary of the Date of
Award (the “Vesting Date”).

(2)As promptly as practicable following the end of each fiscal year in the 2015
through 2017 “Performance Period” (each such fiscal year, a “Measurement Year”),
the Committee shall determine whether the Company’s cumulative Pre-Tax Income
(as defined below) for the three fiscal years ending with the applicable
Measurement Year was positive (the “Performance Requirement”). If the
Performance Requirement was not met for that Measurement Year, the Committee may
cancel all or a portion of the RSUs that otherwise would have vested, after
taking into account such factors as (i) the magnitude of the negative,
cumulative Pre-Tax Income (including positive or negative variance from plan),
(ii) the Participant’s degree of involvement (including the degree to which the
Participant was involved in decisions that are determined to have contributed to
a negative, cumulative Pre-Tax Income), (iii) the Participant’s performance and
(iv) such other factors as deemed appropriate. Any such determination will be in
the sole discretion of the Committee and will be final and binding. “Pre-Tax
Income” means, with respect to each fiscal year, the Company’s aggregate
consolidated net income adjusted to exclude debt redemption charges and deferred
original issue discount deductions, as shown on the Company’s consolidated
financial statements for such fiscal year, but calculated excluding any special,
unusual or non-recurring items as determined by the Committee in its sole
discretion in accordance with applicable accounting rules.

(3)Each vested RSU shall be settled through the delivery of one Share within
thirty (30) days following the Vesting Date (the “Settlement Date”), provided
that the Settlement Date may be delayed, in the sole discretion of the Committee
and in accordance with applicable law (including Section 409A (as defined
below)), if the Committee is considering whether Sections (B)(2) and/or (L)
apply to the Participant.

(4)The Shares delivered to the Participant on the Settlement Date (or such date
determined in accordance with Section (C) or (D)) shall not be subject to
transfer restrictions and shall be fully paid, non-assessable and registered in
the Participant’s name.

(5)If, after the Date of Award and prior to the Vesting Date, dividends with
respect to Shares are declared or paid by the Company, the Participant shall be
credited with, and entitled to receive, dividend equivalents in an amount,
without interest, equal to the cumulative dividends declared or paid on a Share,
if any, during such period multiplied by the number of unvested RSUs. Unless
otherwise determined by the Committee, dividend equivalents paid in cash shall
not be reinvested in Shares and shall remain uninvested. The dividend
equivalents credited in respect of vested RSUs shall be paid in cash or Shares,
as applicable, on the Settlement Date.

Retention RSUs

 

 

(6)Except for Participants who are tax residents of Canada, in the sole
discretion of the Committee and notwithstanding any other provision of this
Award Agreement to the contrary, in lieu of the delivery of Shares, the RSUs and
any dividend equivalents payable in Shares may be settled through a payment in
cash equal to the Fair Market Value of the applicable number of Shares,
determined on the Vesting Date or, in the case of settlement in accordance with
Section (C)(1) or (D), the date of the Participant’s “Separation from Service”
(within the meaning of the Committee’s established methodology for determining
“Separation from Service” for purposes of Section 409A) or the date of
Disability, as applicable. Settlement under this Section (B)(6) shall be made at
the time specified under Sections (B)(3), (B)(5), (C)(1), (C)(2) or (D), as
applicable.

(C)Separation from Service.

(1)If, after the Date of Award and prior to the Settlement Date, the Participant
incurs a Disability (as defined below) or a Separation from Service from the
Company Group due to death, each RSU, to the extent unvested, shall vest
immediately and shall settle through the delivery of one Share within thirty
(30) days following the Participant’s Disability or death. The Participant (or
the Participant’s beneficiary or legal representative, if applicable) shall also
be entitled to receive all credited and unpaid dividend equivalents at the time
the RSUs are settled in accordance with this Section (C)(1). “Disability” shall
have the same meaning as defined in the Company’s applicable long-term
disability plan or policy last in effect prior to the first date the Participant
suffers from such Disability; provided, however, for a Participant that is a US
taxpayer at any time during the period the RSUs vest and become settled
hereunder and to the extent a “Disability” event does not also constitute a
“Disability” as defined in Section 409A, such Disability event shall not
constitute a Disability for purposes of this Section (C)(1).

(2)If, after the Date of Award and prior to an applicable Settlement Date, the
Participant incurs a Separation from Service due to the Participant’s Retirement
(as defined below) or initiated by the Company without Cause (as defined below
and including, for the avoidance of doubt, in connection with a sale of a
business unit) or for Good Reason (as defined below), and, subject to the terms
and conditions of the Plan and this Award Agreement, including Section (L)
below, the RSUs (and any credited and unpaid dividend equivalents), to the
extent unvested as of such Separation from Service, shall continue to vest and
be settled on the Vesting Date and Settlement Date in accordance with Sections
(B)(1), (B)(2) and (B)(3) above, unless such continued vesting and settlement of
RSUs (and dividend equivalents) following the Participant’s Separation from
Service is prohibited or limited by applicable law and/or regulation.
“Retirement” is defined as the Participant’s election to retire upon or after
(A) attaining age 55 with at least 11 years of service with the Company Group,
or (B) attaining age 65 with at least 5 years of service with the Company Group,
in each case as determined in accordance with the Company Group’s policies and
procedures. “Cause” means any of the following: (i) the commission of a
misdemeanor involving moral turpitude or a felony; (ii) the Participant’s act or
omission that causes or may reasonably be expected to cause material injury to
the Company Group, its vendors, customers, business partners or affiliates or
that results or is intended to result in personal gain at the expense of the
Company Group, its vendors, customers, business partners or affiliates; (iii)
the Participant’s substantial and continuing neglect of his or her job
responsibilities for the Company Group (including excessive unauthorized
absenteeism); (iv) the Participant’s failure to comply with, or violation of,
the Company Group’s Code of Business Conduct; (v) the Participant’s act or
omission, whether or not performed in the workplace, that precludes the
Participant’s employment with any member of the Company Group by virtue of
Section 19 of the Federal Deposit Insurance Act; or (vi) the Participant’s
violation of any federal or state securities or banking laws, any rules or
regulations issued pursuant to such laws, or the rules and regulations of any
securities or exchange or association of which the Participant or a member of
the Company Group is a member. “Good Reason” means, without the Participant’s
consent, (i) the Participant incurs a material diminution of his annual base
salary as set forth in the Offer Letter between the Company and the Participant,
dated as of July 21, 2014 (the “Offer Letter”) (except in the event of a
compensation reduction applicable to the Participant and other employees of
comparable rank and/or status); (ii) the Participant incurs a material
diminution of his duties or responsibilities from those in effect as of
immediately following the Effective Time (as defined in the Offer Letter);
(iii) the Participant is reassigned to a work location that is more than fifty
(50) miles from his immediately preceding work location and which increases the
distance the Participant has to commute to work by more than fifty (50) miles;
or (iv) a material breach by the Company of the Offer Letter. A Separation from
Service for Good Reason shall not occur unless (A) the Participant has provided
the Company written notice specifying in detail the alleged condition of Good
Reason within thirty (30) days of the occurrence of such condition; (B) the
Company has failed to cure such alleged condition within ninety (90) days
following the Company’s receipt of such written notice; and (C) if the Committee
(or its designee) has determined that the Company has failed to cure such
alleged condition, the Participant initiates a Separation from Service within
five (5) days following the end of such ninety (90)-day cure period.

(3)If, prior to the Vesting Date, the Participant’s employment with the Company
Group terminates for any reason other than as set forth in Section (C)(1),
(C)(2) or (D), the unvested RSUs shall be cancelled immediately and the
Participant shall immediately forfeit any rights to, and shall not be entitled
to receive any payments with respect to, the RSUs including, without limitation,
dividend equivalents pursuant to Section (B)(5).

(D)Change of Control.

(1)Notwithstanding any provision contained in the Plan or this Award Agreement
to the contrary, if a Change of Control occurs before the last day of the
Performance Period, the Performance Requirement in Section (B)(2) will not apply
to

2

 

the RSUs that will vest in accordance with this Award Agreement for any
uncompleted fiscal years in the Performance Period.

(2)Notwithstanding any provision contained in the Plan or this Award Agreement
to the contrary, if, prior to the Settlement Date, a Change of Control occurs
and within two (2) years of such Change of Control the Participant incurs a
Separation from Service (i) due to the Participant’s Retirement, (ii) initiated
by the Company without Cause or (iii) initiated by the Participant for Good
Reason, the RSUs (and any credited and unpaid dividend equivalents), to the
extent unvested, shall vest upon such Separation from Service and be settled
within thirty (30) days following such Separation from Service, unless such
accelerated vesting and settlement of RSUs (and dividend equivalents) following
the Participant’s Separation from Service is prohibited or limited by applicable
law and/or regulation.

(E)Transferability. The RSUs are not transferable other than by last will and
testament, by the laws of descent and distribution pursuant to a domestic
relations order, or as otherwise permitted under Section 12 of the Plan.

(F)Incorporation of Plan. The Plan includes terms and conditions governing all
Awards granted thereunder and is incorporated into this Award Agreement by
reference unless specifically stated herein. This Award Agreement and the rights
of the Participant hereunder are subject to the terms and conditions of the
Plan, as amended from time to time and as supplemented by this Award Agreement,
and to such rules and regulations as the Committee may adopt under the Plan. If
there is any inconsistency between the terms of this Award Agreement and the
terms of the Plan, the Plan’s terms shall supersede and replace the conflicting
terms of this Award Agreement.

(G)No Entitlements.

(1)Neither the Plan nor the Award Agreement confer on the Participant any right
or entitlement to receive compensation, including, without limitation, any base
salary or incentive compensation, in any specific amount for any future fiscal
year (including, without limitation, any grants of future Awards under the
Plan), nor impact in any way the Company Group’s determination of the amount, if
any, of the Participant’s base salary or incentive compensation. This Award of
RSUs made under this Award Agreement is completely independent of any other
Awards or grants and is made at the sole discretion of the Company. The RSUs do
not constitute salary, wages, regular compensation, recurrent compensation,
pensionable compensation or contractual compensation for the year of grant or
any prior or later years and shall not be included in, nor have any effect on or
be deemed earned in any respect, in connection with the determination of
employment-related rights or benefits under law or any employee benefit plan or
similar arrangement provided by the Company Group (including, without
limitation, severance, termination of employment and pension benefits), unless
otherwise specifically provided for under the terms of such plan or arrangement
or by the Company Group. The benefits provided pursuant to the RSUs are in no
way secured, guaranteed or warranted by the Company Group.

(2)The RSUs are awarded to the Participant by virtue of the Participant’s
employment with, and services performed for, the Company Group. The Plan or the
Award Agreement does not constitute an employment agreement. Nothing in the Plan
or the Award Agreement shall modify the terms of the Participant’s employment,
including, without limitation, the Participant’s status as an “at will” employee
of the Company Group, if applicable.

(3)Subject to the terms of the Offer Letter, the Company reserves the right to
change the terms and conditions of the Participant’s employment, including the
division, subsidiary or department in which the Participant is employed. None of
the Plan or the Award Agreement, the grant of RSUs, nor any action taken or
omitted to be taken under the Plan or the Award Agreement shall be deemed to
create or confer on the Participant any right to be retained in the employ of
the Company Group, or to interfere with or to limit in any way the right of the
Company Group to terminate the Participant’s employment at any time. Moreover,
the Separation from Service provisions set forth in Section (C) or (D), as
applicable, only apply to the treatment of the RSUs in the specified
circumstances and shall not otherwise affect the Participant’s employment
relationship. By accepting this Award Agreement, the Participant waives any and
all rights to compensation or damages in consequence of the termination of the
Participant’s office or employment for any reason whatsoever to the extent such
rights arise or may arise from the Participant’s ceasing to have rights under,
or be entitled to receive payment in respect of, any unvested RSUs that are
cancelled or forfeited as a result of such termination, or from the loss or
diminution in value of such rights or entitlements, including by reason of the
operation of the terms of the Plan, this Award Agreement or the provisions of
any statute or law to taxation. This waiver applies whether or not such
termination amounts to a wrongful discharge or unfair dismissal.

(H)No Rights as a Stockholder. The Participant will have no rights as a
stockholder with respect to Shares covered by this Award Agreement (including
voting rights) until the date the Participant or his nominee becomes the holder
of record of such Shares on the Settlement Date or as provided in Section (C) or
(D), if applicable.

(I)Securities Representation. The grant of the RSUs and issuance of Shares upon
vesting of the RSUs shall be subject to, and in compliance with, all applicable
requirements of federal, state or foreign securities law. No Shares may be
issued hereunder if the issuance of such Shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Shares may then be listed. As a condition to the settlement of the
RSUs, the Company may require the Participant to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation.

3

 

The Shares are being issued to the Participant and this Award Agreement is being
made by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:

(1)He or she has been advised that he or she may be an “affiliate” within the
meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”),
and in this connection the Company is relying in part on his or her
representations set forth in this section (I)(1); and

(2)If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).

(3)If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, he or she understands that the exemption from registration under Rule 144
will not be available unless (i) a public trading market then exists for the
Shares of the Company, (ii) adequate information concerning the Company is then
available to the public, and (iii) other terms and conditions of Rule 144 or any
exemption therefrom are complied with; and that any sale of the Shares may be
made only in limited amounts in accordance with such terms and conditions.

(J)Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person or mailed by
certified mail, postage and fees prepaid, or internationally recognized express
mail service, as follows:

If to the Company, to:

CIT Group Inc.
1 CIT Drive
Livingston, New Jersey 07039
Attention: Senior Vice President, Compensation and Benefits

If to the Participant, to the address on file with the Company Group.

 

(K)Transfer of Personal Data. In order to facilitate the administration of this
Award, it will be necessary for the Company Group to collect, hold, and process
certain personal information about the Participant. As a condition of accepting
this Award, the Participant authorizes, agrees and unambiguously consents to the
Company Group collecting, using, disclosing, holding and processing personal
data and transferring such data to third parties (collectively, the “Data
Recipients”) for the primary purpose of the Participant’s participation in, and
the general administration of, the Plan and to the transmission by the Company
Group of any personal data information related to the RSUs awarded under this
Award Agreement, as required in connection with the Participant’s participation
in the Plan (including, without limitation, the administration of the Plan) out
of the Participant’s home country and including to countries with less data
protection than the data protection provided by the Participant’s home country.
This authorization and consent is freely given by the Participant. The
Participant acknowledges that he/she has been informed that upon request, the
Company will provide the name or title and contact information for an officer or
employee of the Company Group who is able to answer questions about the
collection, use and disclosure of personal data information.

(1)The Data Recipients will treat the Participant’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of this Award and will take reasonable measures to
keep the Participant’s personal data private, confidential, accurate and
current.

 

(2)Where the transfer is to a destination outside the country to which the
Participant is employed, or outside the European Economic Area for Participants
employed by the Company Group in the United Kingdom or Ireland, the Company
shall take reasonable steps to ensure that the Participant’s personal data
continues to be adequately protected and securely held. By accepting this Award,
the Participant acknowledges that personal information about the Participant may
be transferred to a country that does not offer the same level of data
protection as the country in which the Participant is employed.

 

(L)Cancellation; Recoupment; Related Matters.

(1)In the event of a material restatement of the Company’s financial statements,
the Committee (or its designee) shall review those facts and circumstances
underlying the restatement that the Committee (or its designee) determines in
its sole discretion as relevant (which may include, without limitation, the
Participant’s status and responsibility within the organization, any potential
wrongdoing by the Participant and whether the restatement was the result of
negligence, intentional or gross misconduct or other conduct, including any acts
or failures to act, detrimental to the Company insofar as it caused material
financial or reputational harm to the Company or its business activities), and
the Committee (or its designee), in its sole discretion, may direct the Company
(i) to cancel any outstanding RSUs (whether or not vested), and the Participant
shall forfeit any rights to such cancelled RSUs and / or (ii) to recover from
the Participant an amount equal to the Fair Market Value (determined as of the
Settlement Date) of the net number of

4

 

Shares distributed to the Participant pursuant to this Award Agreement within
the twelve (12) months immediately preceding the Committee’s determination.

(2)In the event that the Committee (or its designee), in its sole discretion,
determines that this grant of RSUs was based, in whole or in part, on materially
inaccurate financial or performance metrics for any period preceding the
granting of this Award, whether or not a financial restatement is required and
whether or not the Participant was responsible for the inaccuracy, then the
Committee (or its designee), in its sole discretion, may direct the Company (i)
to cancel any outstanding RSUs (whether or not vested), and the Participant
shall forfeit any rights to such cancelled RSUs, and / or (ii) to recover from
the Participant an amount equal to the Fair Market Value (determined as of the
Settlement Date) of the net number of Shares distributed to the Participant
pursuant to this Award Agreement within the twelve (12) months immediately
preceding the Committee’s determination.

(3)In the event that the Committee (or its designee), in its sole discretion,
determines at any time that the Participant has failed to comply with the
Company’s risk policies or standards and/or failed to properly identify, raise
or assess, in a timely manner and as reasonably expected, risks and/or concerns
with respect to risks material to the Company or its business activities, then
the Committee (or its designee), in its sole discretion, may direct the Company
(i) to cancel any outstanding RSUs (whether or not vested), and the Participant
shall forfeit any rights to such cancelled RSUs, and / or (ii) to recover from
the Participant an amount equal to the Fair Market Value (determined as of the
Settlement Date) of the net number of Shares distributed to the Participant
pursuant to this Award Agreement within the twelve (12) months immediately
preceding the Committee’s determination.

(4)In the event that the Committee (or its designee), in its sole discretion,
determines at any time that the Participant has breached any provisions relating
to non-competition, non-solicitation, confidential information or inventions or
proprietary property in any employment agreement or other agreement in effect
between the Participant and the Company or an Affiliate (including, without
limitation, the provisions of the Selling Interestholder Restrictive Covenant
Agreement, dated as of July 21, 2014, by and between the Company and the
Participant) during the Participant’s employment or the period following the
Participant’s Separation from Service from the Company Group specified in the
applicable agreement, then the Committee (or its designee), in its sole
discretion, may direct the Company (a) to cancel any outstanding RSUs (whether
or not vested), and the Participant shall forfeit any rights to such cancelled
RSUs, and / or (b) to recover from the Participant an amount equal to the Fair
Market Value (determined as of the Settlement Date) of the net number of Shares
distributed to the Participant pursuant to this Award Agreement within the
twelve (12) months immediately preceding the Committee’s determination and any
credited and unpaid dividend equivalents with respect to such Shares to the
Participant (and the Participant shall forfeit any rights to such Shares and any
credited and unpaid dividend equivalents).

(5)In the event the Committee (or its designee), in its sole discretion,
determines at any time that the Participant has engaged in “Detrimental Conduct”
(as defined below) or violated any of the Company Policies (as defined below)
during the Participant’s employment, including if such determination is made
following the Participant’s termination of employment, then the Committee (or
its designee), in its sole discretion, may direct the Company (i) to cancel any
outstanding RSUs (whether or not vested), and the Participant shall forfeit any
rights to such cancelled RSUs and / or (ii) to recover from the Participant an
amount equal to the Fair Market Value (determined as of the Settlement Date) of
the net number of Shares distributed to the Participant pursuant to this Award
Agreement within the 12 months immediately preceding the Committee’s
determination. “Detrimental Conduct” shall mean: (i) any conduct that would
constitute “cause” under the Offer Letter, or if the Participant’s employment
has terminated and the Committee discovers thereafter that the Participant’s
employment could have or should have been terminated for Cause; or (ii) fraud,
gross negligence, or other wrongdoing or malfeasance. “Company Policies” shall
mean the Company policies and procedures in effect from time to time, including,
without limitation, policies and procedures with respect to the Company’s
“Regulatory Credit Classifications” (as defined in the Company’s Annual Report
on Form 10-K filed with the Securities Exchange Commission on February 27, 2014
(the “Form 10-K”)), and as amended from time to time, and any credit risk
policies and procedures in effect from time to time.

(6)Notwithstanding anything contained in the Plan or this Award Agreement to the
contrary, to the extent that the Company is required by law to include any
additional recoupment, recovery or forfeiture provisions to outstanding Awards,
then such additional provisions shall also apply to this Award Agreement as if
they had been included as of the Date of Award and in the manner determined by
the Committee in its sole discretion.

(7)The remedies provided for in this Award Agreement shall be cumulative and not
exclusive, and the Participant agrees and acknowledges that the enforcement by
the Company of its rights hereunder shall not in any manner impair, restrict or
limit the right of the Company to seek injunctive and other equitable or legal
relief under applicable law or the terms of any other agreement between the
Company and the Participant.

5

 

(M)Miscellaneous.

(1)It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.

(2)The Board may at any time, or from time to time, terminate, amend, modify or
suspend the Plan, and the Board or the Committee may amend or modify this Award
Agreement at any time; provided, however, that, except as provided herein, no
termination, amendment, modification or suspension shall materially and
adversely alter or impair the rights of the Participant under this Award
Agreement, without the Participant’s written consent.

(3)This Award Agreement is intended to comply with, or be exempt from, Section
409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A”), and accordingly, to the maximum extent permitted, this Award
Agreement shall be interpreted in a manner intended to be in compliance
therewith. In no event whatsoever shall the Company Group be liable for any
additional tax, interest or penalty that may be imposed on the Participant by
Section 409A or any damages for failing to comply with Section 409A. If any
provision of the Plan or the Award Agreement would, in the sole discretion of
the Committee, result or likely result in the imposition on the Participant, a
beneficiary or any other person of additional taxes or a penalty tax under
Section 409A, the Committee may modify the terms of the Plan or the Award
Agreement, without the consent of the Participant, beneficiary or such other
person, in the manner that the Committee, in its sole discretion, may determine
to be necessary or advisable to avoid the imposition of such penalty tax.
Notwithstanding anything to the contrary in the Plan or the Award Agreement, to
the extent that the Participant is a “Specified Employee” (within the meaning of
the Committee’s established methodology for determining “Specified Employees”
for purposes of Section 409A), payment or distribution of any amounts with
respect to the RSUs that are subject to Section 409A will be made as soon as
practicable following the first business day of the seventh month following the
Participant’s Separation from Service from the Company Group or, if earlier, the
date of the Participant’s death.

(4)Delivery of the Shares underlying the RSUs or payment in cash (if permitted
pursuant to Section (B)(6)) upon settlement is subject to the Participant
satisfying all applicable federal, state, provincial, local, domestic and
foreign taxes and other statutory obligations (including, without limitation,
the Participant’s FICA obligation, National Insurance Contributions or Canada
Pension Plan contributions, as applicable). The Company shall have the power and
the right to (i) deduct or withhold from all amounts payable to the Participant
pursuant to the RSUs or otherwise, or (ii) require the Participant to remit to
the Company, an amount sufficient to satisfy any applicable taxes required by
law. The Company may permit or require the Participant to satisfy, in whole or
in part, the tax obligations by withholding Shares that would otherwise be
received upon settlement of the RSUs.

(5)The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Award Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Award Agreement in the possession
of the Participant.

(6)This Award Agreement shall be subject to all applicable laws, rules,
guidelines and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required, or the Committee determines
are advisable, including but not limited to any applicable laws or the rules,
codes or guidelines of any statutory or regulatory body in any jurisdiction
relating to the remuneration of any Participant (in each case as may be in force
from time to time). The Participant agrees to take all steps the Company
determines are necessary to comply with all applicable provisions of federal,
state and foreign securities law in exercising his or her rights under this
Award Agreement.

(7)Nothing in the Plan or this Agreement should be construed as providing the
Participant with financial, tax, legal or other advice with respect to the RSUs.
The Company recommends that the Participant consult with his or her financial,
tax, legal and other advisors to provide advice in connection with the RSUs.

(8)All obligations of the Company under the Plan and this Award Agreement, with
respect to the Awards, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

(9)To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

(10)This Award Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.

(11)The Participant agrees that the Company may, to the extent permitted by
applicable law and as provided for in Section 17(g) of the Plan, retain for
itself securities or funds otherwise payable to the Participant pursuant to this
Award Agreement, or any other Award Agreement under the Plan, to satisfy any
obligation or debt that the Participant

6

 

owes the Company or its affiliates under any Award Agreement, the Plan or
otherwise; provided that the Company may not retain such funds or securities and
set off such obligations or liabilities until such time as they would otherwise
be distributable to the Participant, and to the extent that Section 409A is
applicable, such offset shall not exceed the maximum offset then permitted under
Section 409A.

(12)The Participant acknowledges that if he or she moves to another country
during the term of this Award Agreement, additional terms and conditions may
apply and as provided for in Section 17(f) of the Plan and the Company reserves
the right to impose other requirements to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Award Agreement. The Participant agrees to sign any
additional agreements or undertaking that may be necessary to accomplish the
foregoing.

(13)The Participant acknowledges that he or she has reviewed the Company
Policies, understands the Company Policies and agrees to be subject to the
Company Policies that are applicable to the Participant, including, without
limitation, the Regulatory Credit Classifications and any credit risk policies
in effect from time to time.

(14)The Participant acknowledges that the Company is subject to certain
regulatory restrictions that may, under certain circumstances, prohibit the
accelerated vesting and distribution of any unvested RSUs as a result of, or
following, a Participant’s Separation from Service.

(15)The Participant acknowledges that his or her participation in the Plan as a
result of this Award Agreement is further good and valuable consideration for
the Participant’s obligations under any non-competition, non-solicitation,
confidentiality or similar agreement between the Participant and the Company.

(16)Neither this Award Agreement or the Shares that may be awarded hereunder
represent any right to the payment of earned wages, and the rights of the
Participant with respect to any Shares remains fully contingent and subject to
the vesting and other terms and conditions of this Award Agreement.

(17)Any cash payment made pursuant to Section (B)(5) or (B)(6) of this Award
Agreement shall be calculated, where necessary, by reference to the prevailing
U.S. dollar exchange rate on the proposed payment date (as determined by the
Committee in its sole discretion).

(N)Acceptance of Award. By accepting this Award of RSUs, the Participant is
agreeing to all of the terms contained in this Award Agreement. The Participant
may accept this Award by indicating acceptance by e-mail or such other
electronic means as the Company may designate in writing or by signing this
Award Agreement if the Company does not require acceptance by email or such
other electronic means. If the Participant desires to refuse the Award, the
Participant must notify the Company in writing. Such notification should be sent
to CIT Group Inc., Attention: Senior Vice President, Compensation and Benefits,
1 CIT Drive, Livingston, New Jersey 07039, no later than thirty (30) days after
the Date of Award. If the Participant declines the Award, it will be cancelled
as of the Date of Award.

 

IN WITNESS WHEREOF, this Award Agreement has been executed by the Company by one
of its duly authorized officers as of the Date of Award.

 

CIT Group Inc.

 

 

 

[Name]
[Title]

 

 

Accepted and Agreed:

 

<<Electronic Signature>>

<<Acceptance Date>>

7